DWS INSTITUTIONAL FUNDS Power of Attorney KNOW ALL PERSONS BY THESE PRESENTS, that the following persons, whose signatures appear below, do hereby constitute and appoint John Millette, Thomas Connors and Caroline Pearson, and each of them, severally, with full powers of substitution, their true and lawful attorney and agent to execute in their name, place and stead (in such capacity) any and all amendments to enable DWS INSTITUTIONAL FUNDS (the “Fund”) to comply with the Securities Act of 1933, as amended (the “1933 Act”) and/or the Investment Company Act of 1940, as amended (the “1940 Act”), and any rules, regulations or requirements of the Securities and Exchange Commission in respect thereof in connection with the Fund’s Registration Statement on Form N-14 pursuant to the 1933 Act and/or the 1940 Act, together with any and all pre- and post-effective amendments thereto, including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of the undersigned as President or Trustee of the Fund such Registration Statement and any and all such pre- and post-effective amendments filed with the Securities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any other instruments or documents related thereto, and the undersigned does hereby ratify and confirm all that each said attorney-in-fact and agent, or may substitute or substitutes therefor, shall lawfully do or cause to be done by virtue hereof. SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck President November 18, 2011 /s/John W. Ballantine John W. Ballantine Trustee November 18, 2011 /s/Henry P. Becton, Jr. Henry P. Becton, Jr. Trustee November 18, 2011 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll Trustee November 18, 2011 /s/Keith R. Fox Keith R. Fox Trustee November 18, 2011 /s/Paul K. Freeman Paul K. Freeman Trustee November 18, 2011 /s/Kenneth C. Froewiss Kenneth C. Froewiss Trustee November 18, 2011 /s/Richard J. Herring Richard J. Herring Trustee November 18, 2011 /s/William McClayton William McClayton Trustee November 18, 2011 /s/Rebecca W. Rimel Rebecca W. Rimel Trustee November 18, 2011 /s/William N. Searcy, Jr. William N. Searcy, Jr. Trustee November 18, 2011 /s/Jean Gleason Stromberg Jean Gleason Stromberg Trustee November 18, 2011 /s/Robert H. Wadsworth Robert H. Wadsworth Trustee November 18, 2011
